February 29, 2008 VIA EDGAR TRANSMISSION Linda Stirling Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, D.C. 20549 Re: Kinetics Mutual Funds, Inc. (the “Company”) Post-Effective Amendment (“PEA”) No. 31 for the Company (“Registration Statement”) (File Nos. 333-78275; 811-09303) Dear Ms. Stirling: Pursuant to Rule 485(a) of the Securities Act of 1933, as amended, and pursuant to the Investment Company Act of 1940, as amended, and the regulations thereunder, transmitted herewith on behalf of Kinetics Mutual Funds, Inc. is Post-Effective Amendment No. 31 to the Company’s Registration Statement on Form N-1A, for the purpose of changing the name of the “Kinetics Internet Emerging Growth Fund” (the “Fund”) to the “Kinetics Global Fund” and to make related changes to the Fund’s principal investment strategy and risks.Pursuant to Rule 485(a)(1), the Company anticipates that this filing will be effective 60 days after filing.At or before that time, the Company will file another Post-Effective Amendment to its Registration Statement under Rule 485(b) of the 1933 Act to be effective not earlier than the effective date of this registration statement.The purpose of that filing will be to update certain financial information and other non-material information. If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned at (414) 765-6609. Very truly yours, /s/ Jeanine M. Bajczyk Jeanine M. Bajczyk For U.S. Bancorp Fund Services, LLC
